 Case 1:19-cv-01590-LPS Document 66 Filed 12/01/20 Page 1 of 5 PageID #: 995




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


INTERDIGITAL TECHNOLOGY                          )
CORPORATION, et al.,                             )
                                                 )
                        Plaintiffs,              )
       v.                                        )    C.A. No. 19-1590-LPS
                                                 )
LENOVO HOLDING COMPANY, INC.,                    )
et al.,                                          )
              Defendants.                        )


                          ORDER GOVERNING MEDIATION
                     CONFERENCE AND MEDIATION STATEMENTS

       At Wilmington this 1st day of December, 2020,

       IT IS ORDERED that:

       1.      A mediation conference is scheduled for February 8, 2021 beginning at 9:00 A.M.

All required participants (see ¶ 2) are to report at this time by video conference and to remain

available until excused by the Court.

       2.      Each party must be represented at the mediation conference by the following

required participants: (a) trial counsel; (b) counsel who is/are familiar with the case; (c) Delaware

counsel (if different than counsel listed in (a) and (b)); and (d) the party/parties and/or decision

maker(s) of the parties, who must have full authority to act on behalf of the parties, including the

authority to negotiate a resolution of the matter and to respond to developments during the

mediation process. A representative with full authority is also someone who has knowledge of the

dispute and has knowledge of the business objectives and operations of the representative’s

company (if applicable), so that the representative can generate and consider solutions in real time

during the mediation.
 Case 1:19-cv-01590-LPS Document 66 Filed 12/01/20 Page 2 of 5 PageID #: 996




                   Counsel shall arrange three separate video conference lines to use throughout the

mediation process when the mediation begins: (i) a dedicated line for Plaintiffs; (ii) a dedicated

line for Defendants; and (iii) a joint line available for both sides should the Judge wish to have

discussions with all parties. All lines should remain open for use by counsel and the Court until the

mediation     is     concluded.   Counsel    shall       provide   this   information   by   email   to

Cailah_Garfinkel@ded.uscourts.gov, by 12:00 p.m. Eastern Time on Wednesday, February 3,

2021.

        3.         (a)    No later than the date on which mediation statements are due (see ¶ 4

below), counsel shall e-mail Cailah_Garfinkel@ded.uscourts.gov the following information for

each attorney who will be attending the mediation conference: (i) a direct dial telephone work

number, (ii) a cell or home telephone number, and (iii) an e-mail address where the attorney can

be regularly reached. Unrepresented parties shall provide at least one of these three forms of

contact information.

                   (b)    No later than the date on which the mediation statements are due (see ¶ 4

below), counsel shall submit a list of all participants, including attorney and non-attorney

representatives, who will be attending the mediation on behalf of their party, to the opposing party

or parties.

        4.         On or before January 25, 2021, two copies of a confidential mediation statement

containing all of the information required by ¶ 6 shall be submitted only to the Magistrate Judge.

The mediation statements shall not be filed with the Clerk’s Office but shall be delivered to the

Clerk’s Office in an envelope addressed to U. S. Magistrate Judge Jennifer L. Hall and marked

“CONFIDENTIAL MEDIATION STATEMENT.” In addition, a pdf version of the mediation

statement shall be e-mailed to Cailah_Garfinkel@ded.uscourts.gov with the information provided



                                                     2
 Case 1:19-cv-01590-LPS Document 66 Filed 12/01/20 Page 3 of 5 PageID #: 997




pursuant to ¶ 3(a). The statements shall not be exchanged among the parties or counsel (unless the

parties so desire), shall not be provided to the trial judge, and shall not become part of the record

in this matter.

        5.        The mediation statements may be in memorandum or letter form. They must be in

12-point font and double-spaced, and they must be no longer than fifteen pages.

        6.        The mediation statements must contain each of the following headings and must

contain a discussion of each of the topics described below:

                  a)     “The Parties”: provide a description of who the parties are, their

relationship, if any, to each other, and by whom each party is represented, including the identity

of all individuals who will be participating on behalf of a party during the mediation conference.

                  b)     “Factual Background”: provide a brief factual background, clearly

indicating which facts are not in dispute and which material facts remain in dispute.

                  c)     “Summary of Applicable Law”: provide a brief summary of the law,

including applicable statutes and cases. Copies of any unreported decisions (including decisions

from this jurisdiction) that counsel believes are particularly relevant should be included as exhibits

(see ¶ 7). It is helpful to the Court, particularly with regard to complex litigation in which a large

number of legal issues are pending and unresolved, if counsel for all sides can communicate with

each other in advance of filing the mediation statement, in order to attempt to ensure that all of the

parties will address the same key legal issues in their respective statements. 1




        1
          In patent cases, the parties need not provide a summary of applicable law as to common
issues (e.g., the legal requirements for direct and indirect patent infringement or for demonstrating
patent invalidity). However, to the extent that the case involves legal issues that do not commonly
arise in every patent litigation, a summary of applicable law would be helpful.



                                                  3
 Case 1:19-cv-01590-LPS Document 66 Filed 12/01/20 Page 4 of 5 PageID #: 998




                d)      “Honest Discussion of Strengths and Weaknesses”: provide an honest

discussion of the strengths and weaknesses of the party’s claims and/or defenses. This section

should describe both strengths and weaknesses.

                e)      “Settlement Efforts”: provide a brief description of prior settlement

negotiations and discussions, including the most recent offers or demands exchanged between the

parties and the reasons for rejection, and the party’s assessment as to why settlement has not been

reached.

                f)      “Settlement Proposal”: describe the party’s proposed framework for a

resolution (i.e., describe what the material components of a settlement agreement are from the

party’s perspective and provide a proposal as to what the content of each of those components

should be). Identify any interests or issues not directly involved in this matter that may frustrate

or further settlement. If the party has any suggestions as to how the Court may be helpful in

reaching a resolution, such suggestions should also be described.

                g)      “Fees and Costs”: list separately each of the following: (i) attorneys’ fees

and costs incurred to date; (ii) other fees and costs incurred to date; (iii) a good faith estimate of

additional attorneys’ fees and costs to be incurred if this matter is not settled; and (iv) a good faith

estimate of additional other fees and costs to be incurred if this matter is not settled.

                In addition to the required topics described above, and provided that the mediation

statement complies with the page limit stated above, counsel are encouraged to address any other

matter they believe may be of assistance to the Court.




                                                   4
 Case 1:19-cv-01590-LPS Document 66 Filed 12/01/20 Page 5 of 5 PageID #: 999




        7.      Crucial or pertinent documents may be submitted as exhibits to the mediation

statement. Counsel are requested to limit such exhibits to those that are most directly relevant to

the mediation. 2

        8.      The contents of the mediation statements and the mediation conference discussions,

including any resolution or settlement, shall remain confidential, shall not be used in the present

litigation or any other litigation (whether presently pending or filed in the future), and shall not be

construed as or constitute an admission. Breach of this provision shall subject the violator to

sanctions.

        9.      Before, during, and after the scheduled mediation conference, the Court may find

it necessary and useful to communicate with one or more parties outside the presence of the other

party or parties.

        10.     The required participants shall be available and accessible throughout the mediation

process. The Court expects the parties’ full and good faith cooperation with the mediation process.

In particular, the Court expects both the lawyers and the party representatives to be fully prepared

to participate. The Court encourages all participants to keep an open mind in order to reassess

their previous positions and to find creative means for resolving the dispute.

        11.     All counsel are reminded of their obligations to read and comply with this Order.

Delaware counsel are reminded of their obligations to inform out-of-state counsel of this Order.

To avoid the imposition of sanctions, counsel shall advise the Court immediately of any problems

regarding compliance with this Order.

                                               _____________________________________
                                               UNITED STATES MAGISTRATE JUDGE



        2
          In patent cases, the Plaintiff(s) should submit the patent(s)-in-suit as an exhibit/exhibits
to their mediation statement.
                                                  5
